DETAILED ACTION 
The present application, filed on 12/27/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 


Priority
This application is a 371 of PCT/KR2019/015282 11/11/2019; REPUBLIC OF KOREA 10-2019-0075818 06/25/2019; REPUBLIC OF KOREA 10-2019-0140630 11/06/2019; REPUBLIC OF KOREA 10-2019-0106686 08/29/2019. The priority is acknowledged.   


Claim Objections
	Drawings 4-5, 21-27, 29-30 are objected to for not being fully translated into English. Appropriate correction is required. 


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 3/1/2022; 9/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and the therefrom dependent claims are directed to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: store display content; provide the content; store and edit the display schedule and the display content; transmit the edited display content and the display schedule. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations mentally or manually, but for the recitation of generic computer components. That is, other than reciting the generic computer components, nothing in the claim element precludes the steps from practically being performed mentally or manually by a human. For example, “store display content”, as drafted, in the context of this claim, encompasses the user manually or mentally memorizing content. Similarly, “provide the content”, as drafted, in the context of this claim, encompasses the user manually or mentally proving the memorized content. Further, “store and edit the display schedule and the display content”, as drafted, in the context of this claim, encompasses the user manually or mentally storing and editing the display schedule and content. Finally, “transmit the edited display content and the display schedule”, as drafted, in the context of this claim, encompasses the user manually or mentally providing stored and edited display schedule and content. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (C) remaining claim elements are recited computing elements, i.e. shared signboard unit; computer are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(C) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are the recited computing elements of the independent claims are: shared signboard unit; computer. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: manage various data. When considered individually, these additional claim elements represent general processing claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: install the shared signboard unit. When considered individually, these additional claim elements represent general processing claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: install the shared signboard unit; generate and manage the store's own advertising content data; transmit the store's own advertising content. When considered individually, these additional claim elements represent general processing claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)); further these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: control the displayed content independently. When considered individually, these additional claim elements represent general processing claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: to input information. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 6-15, 17-20 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the shared signboard ID system; the shared signboard unit; the digital signboard mode; the digital advertising mode; the digital bulletin board mode; shared signboard unit; the buildings; small signboard information; a franchise data system; the advertisement; the business status; a franchise data system; the content on the indoor display; the mobile application; one or more cameras; advertisement viewership; a culture content; the luminance of the shared signboard unit. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig31, fig32 and [0195], including among others: display controller; computer for controlling content; WAS; operating server; POS, store management system; PC for controlling content; shared signboard operating server. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-12, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaku et al (US 2017/0140457), in view of Merkin et al (US 2010/0063885.  
Regarding Claim 1– Kaku discloses: A shared signboard service system, comprising: 
a computer for controlling content configured to 
	store display content to be displayed on the shared signboard units and {see at least fig5, rc241, [0056]-[0057]}    
	provide the content to the shared signboard units in accordance with a display schedule; and {see at least fig5, rc241, [0104]-[0106] information per time zone (reads on content with display schedule)}    
a shared signboard operating server configured to 
	store and edit the display schedule and the display content, including signboard content, advertising content, and bulletin board content, and {see at least fig5, rc241, [0056]-[0057]; fig5, rc241, [0104]-[0106] information per time zone (reads on content with display schedule)}     
	transmit the edited display content and the display schedule to the computer for controlling content. {see at least fig8, rcS111, [0075] displays information (reads on transmitting display content)}    

Kaku does not disclose, however, Merkin discloses: 
	one or more shared signboard units with a predetermined size corresponding to a plurality of individual signboards; {see at least fig1, rc102, [0031]-[0042] electronic display (reads on signboard) mounted on from of houses / buildings}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kaku to include the elements of Merkin.  One would have been motivated to do so, in order to transform a signboard into an electronic information display system.  Furthermore, the Supreme Court has supported that using of known technique to improve similar devices (methods, or products) in the same way; or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (see MPEP 2143) is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143 (C) and MPEP 2143 (D)).  In the instant case, Kaku evidently discloses managing an electronic information display system.  Merkin is merely relied upon to illustrate the functionality of shared signboard in the same or similar context.  As best understood by Examiner, since both managing an electronic information display system, as well as shared signboard are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kaku, as well as Merkin would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kaku / Merkin.

Regarding Claim 2 – Kaku, Merkin discloses the limitations of Claim 1. Kaku further discloses:  
an operating DB configured to 
	manage various data used for the operation of the shared signboard service system, and {see at least fig3, [0049]-[0053] server device which stores and manages advertisement data}    
	wherein the data includes data on the shared signboard unit {see at least fig5, rc241, [0056]}, data on the physical installation location of shared signboard such as building data {see at least fig6, rc242, [0059]}, wall data, floor data {see at least fig4, rc240, [0054]-[0055]}, and data on signboard space providers including occupant reference cell (S-cell) data {see at least fig10A, “Store A” [0084]-[0085]}, store owner (lessee) data, and building owner (lessor) data {see at least fig10A, “Store A” [0084]-[0085]}, and advertising content data Including advertising content reference cell (C-cell) data {see at least fig10B, rc40A, [0088]}, advertiser data, advertising content data, advertiser campaign data {see at least fig10B, rc40A, [008]}, advertisement execution data, advertising account data and signboard price rating data. {see at least fig6, [0059]-[0060]}     

Regarding Claim 6 – Kaku, Merkin discloses the limitations of Claim 2. Kaku further discloses: wherein:
	the shared signboard ID system applied to the shared signboard unit is composed of building ID (a), each wall ID (b) of the exterior wall of the building, ID (c) for distinguishing each floor of the building, ID (d) assigned to each shared signboard unit, and a separate non-installation ID (x) assigned to the building wall space where the shared signboard unit is not installed when the shared signboard unit is discontinuous or smaller than the width of the building. {see at least fig7, rc50, rc51, rc52, rc53, [0062]-[0066] the components of the shared information display system (reads on shared signboard)}    

Regarding Claim 7 – Kaku, Merkin discloses the limitations of Claim 2. Kaku further discloses:  wherein: 
	the shared signboard unit alternately operates in digital signboard mode {see at least fig10B rc43A}, digital advertising mode {see at least fig10A, rc40}, and digital bulletin board mode {see at least fig10B, rc34A}; the digital signboard mode is a mode for displaying the signboard of each store that provides space to install the shared signboard unit; the digital advertising mode is a mode for displaying the store's own advertisements or signs or advertisements of other stores; and the digital bulletin board mode is a mode for displaying public information.   

Regarding Claim 8 – Kaku, Merkin discloses the limitations of Claim 2. Kaku further discloses:  wherein: 
	the shared signboard unit is formed as being horizontally elongated, and {see at least fig10A, rc40, rc41}    
	the horizontal length corresponds to the width of the building. {see at least fig10A, rc40, rc41}    

Regarding Claim 9 – Kaku, Merkin discloses the limitations of Claim 2. Kaku further discloses:  wherein: 
	the shared signboard units are installed in a plurality of separate buildings and interlinked to display advertising content or public information. {see at least fig9A, fig9C, [0079]-[0084] Shop A, … ShopF (are separate buildings)}    

Regarding Claim 10 – Kaku, Merkin discloses the limitations of Claim 9. Kaku further discloses:  wherein: 
	the buildings are placed along a road section or in a hot place. {see at least fig9A, fig9C, [0079]-[0084] Shop A, … ShopF (based on the application specification, a shopping street is construed as a hot place}      

Regarding Claim 11 – Kaku, Merkin discloses the limitations of Claim 7. Kaku further discloses:  wherein: 
	small signboard information of each store that provided the space to install the shared signboard unit is displayed at a predetermined area of the shared signboard in the digital advertising mode or the digital bulletin board mode. {see at least fig10A, rc30, rc40, rc80, {0085]-[0086] shared information at predetermined area}    

Regarding Claim 12 – Kaku, Merkin discloses the limitations of Claim 7. Kaku further discloses:  wherein: 
	the small signboard information for each store is inserted into the displayed content in the form of a widget. {see at least fig7, rc43, [0085] content displayed in the form of an item (reads on widget)}    

Regarding Claim 16 – Kaku, Merkin discloses the limitations of Claim 13. Kaku further discloses:  wherein: 
	the mobile application requests users to input information about a specific content portion displayed on the shared signboard unit; and {see at least fig12, rc37, rc39, rc150, [0114]-[0116] user selects image 37, 39}    
	the mobile application responds to information input using a multimedia-related function of a user terminal. {see at least fig12, rc37, rc39, rc150, [0114]-[0116] user selects image 37, 39 and system plays the audio data corresponding to image 39}    

Regarding Claim 17 – Kaku, Merkin discloses the limitations of Claim 2. Kaku further discloses:  wherein: 
	one or more cameras are installed in at least a part of the shared signboard unit to generate multimedia content using the captured image of the passerby. {see at least fig2, rc15, [0042] camera}    

Regarding Claim 18 – Kaku, Merkin discloses the limitations of Claim 2. Kaku further discloses:  wherein: 
	advertisement viewership is measured through interactive advertising performed by one or more cameras installed in a part of the shared signboard unit and a separate mobile application interworking with the shared signboard operating server. {see at least fig12, rc37, rc39, rc150, [0114]-[0116] user selects image 37, 39 and system plays the audio data corresponding to image 39}     

Regarding Claim 19 – Kaku, Merkin discloses the limitations of Claim 7. Kaku further discloses:  wherein: 
	a culture content is displayed in the digital bulletin board mode. {see at least fig10B, rc34A, [0088] event (reads on culture content)}    

Regarding Claim 20 – Kaku, Merkin discloses the limitations of Claim 2. Kaku further discloses:  wherein: 
	the luminance of the shared signboard unit is adjusted according to a preset value or changed depending on the ambient illuminance detected in real-time. {see at least fig8, rcS109, [0112] determines display color and luminance}    


Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaku et al (US 2017/0140457), in view of Merkin et al (US 2010/0063885, in further view of Lee et al (US 2013/0027561).  
Regarding Claim 3 – Kaku, Merkin discloses the limitations of Claim 2. Kaku, Merkin does not disclose, however Lee discloses:  
a store management system provided in each store that provides space to 
	install the shared signboard unit, which is linked with a POS system in the store to transmit business status data required for the provision of shared signboard service to the shared signboard operating server, and {see at least fig16, rc204, [0208] present ad to in-store display (reads on signboard). The claim element “to transmit business status data required for the provision of shared signboard service to the shared signboard operating server” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}    
	wherein the transmission of data between the store management system and the shared signboard operating server is performed through a web application server, and {see at least fig17, rc230, [0212] multimedia servers}    
	wherein the data of the store management system required for the provision of the shared signboard service is managed by the shared signboard operating server. {see at least fig17, rc230, [0212] multimedia servers}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kaku, Merkin to include the elements of Lee.  One would have been motivated to do so, in order to keep customers informed while shopping.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kaku, Merkin evidently discloses managing a shared signboard system.  Lee is merely relied upon to illustrate the functionality of in store signboard in the same or similar context.  As best understood by Examiner, since both managing a shared signboard system, as well as in store signboard are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kaku, Merkin, as well as Lee would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kaku, Merkin / Lee.

Regarding Claim 4 – Kaku, Merkin discloses the limitations of Claim 2. Kaku, Merkin does not disclose, however Lee discloses:  wherein the computer for the controlling content provided in each store that provides space to 
	install the shared signboard unit, which is linked with a POS system in the store to    generate and manage the store's own advertising content data and business status data required for the provision of shared signboard service and {see at least fig16, rc204, [0208] present ad to in-store display (reads on signboard). The claim element “to    generate and manage the store's own advertising content data and business status data required for the provision of shared signboard service” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}     
	transmit the store's own advertising content data to the shared signboard operating server; and {see at least fig16, rc204, [0208] present ad to in-store display (reads on signboard)}.    
	the store's own advertising content data and business status data are managed in the computer for controlling content. {see at least fig16, rc204, [0208] present ad to in-store display}.    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kaku, Merkin to include the elements of Lee.  One would have been motivated to do so, in order to keep customers informed while shopping.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kaku, Merkin evidently discloses managing a shared signboard system.  Lee is merely relied upon to illustrate the functionality of in store signboard in the same or similar context.  As best understood by Examiner, since both managing a shared signboard system, as well as in store signboard are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kaku, Merkin, as well as Lee would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kaku, Merkin / Lee.


Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kaku et al (US 2017/0140457), in view of Merkin et al (US 2010/0063885, in further view of Ukai et al (US 2018/0053020).  
Regarding Claim 15 – Kaku, Merkin discloses the limitations of Claim 2. Kaku, Merkin does not disclose, however Ukai discloses:   wherein: 
	QR code is displayed in a predetermined area of the shared signboard unit; and {see at least fig5, rcM4, [0045]-[0047] QR code on displayed image}    
	access to the mobile application becomes available through the shooting of the QR code. {see at least fig5, rcM4, [0045]-[0047] QR code on displayed image}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kaku, Merkin to include the elements of Ukai.  One would have been motivated to do so, in order to allow customers to link to further relevant information by using the QR code.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kaku, Merkin evidently discloses managing a shared signboard system.  Ukai is merely relied upon to illustrate the functionality of QR code in the display in the same or similar context.  As best understood by Examiner, since both managing a shared signboard system, as well as QR code in the display are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kaku, Merkin, as well as Ukai would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kaku, Merkin / Ukai.



Examiner Note 
	Claims 5, 13-14 would be allowable, providing they are rolled into the independent claims together with all intermediate claims. 




The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20190272561 A1	2019-09-05	24	KAWANO; Takanobu	Digital Signage Control Apparatus And Digital Signage Control Program
US 20020069566 A1	2002-06-13	5	Netter, Avner	Modular wall for installation thereon of outdoor display and advertisement
US 20050001433 A1	2005-01-06	11	Seelin, Srikanth N.	Display system having uniform luminosity and wind generator
US 20130063970 A1	2013-03-14	14	Oh; Wan Ho	MULTI-SECTIONED, BILLBOARD-MOUNTED LIGHT-EMITTING DEVICE
US 20220005281 A1	2022-01-06	16	Skidmore; Roger Ray	AUGMENTED REALITY (AR) IMPRINTING METHODS AND SYSTEMS
US 20180330211 A1	2018-11-15	9	Shen; Wei	BILLBOARD CONTAINING ENCODED INFORMATION
US 9892538 B1	2018-02-13	19	Balasubramanian; Swaminathan et al.	Rebuilding images based on historical image data
US 4546439 A	1985-10-08	10	Gene Esparza; Natividad	Method and apparatus for determining route from a present location to a desired destination in a city


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622